MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Oct 08 2015, 10:30 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Clyde N. Piggie                                          Gregory F. Zoeller
Michigan City, Indiana                                   Attorney General of Indiana

                                                         Kelly A. Miklos
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Clyde N. Piggie,                                         October 8, 2015
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         20A05-1412-CR-605
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Stephen Bowers,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D02-9212-CF-146



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A05-1412-CR-605 | October 8, 2015    Page 1 of 7
                                             Case Summary
[1]   Clyde Piggie appeals the trial court’s denial of his motions for an award of

      additional prison educational credit time and/or modification of his sentence.

      We affirm.


                                                     Issue
[2]   The restated issues before us are


              I.     whether the trial court properly refused to award Piggie
              additional educational credit time; and


              II.   whether the trial court properly refused to modify his
              sentence.


                                                     Facts
[3]   In 1993, Piggie was convicted of Class A felony dealing in cocaine and was

      sentenced to a term of forty-two years executed. At various times during his

      incarceration in the Department of Correction (“DOC”), Piggie spent time

      outside of Credit Class I. His current release date is in March 2016.


[4]   While incarcerated, Piggie enrolled in and completed several programs.

      Included among those programs were a substance abuse program, which Piggie

      completed on February 2, 1999, and an anger management program, which

      Piggie completed on November 4, 1997. The DOC did not award Piggie any

      credit time for completion of these classes. On February 28, 2014, Piggie filed a

      motion with the trial court to compel the DOC to award him a total of eighteen


      Court of Appeals of Indiana | Memorandum Decision 20A05-1412-CR-605 | October 8, 2015   Page 2 of 7
      months of credit time for completion of the substance abuse and anger

      management programs.


[5]   The trial court conducted a hearing on Piggie’s petition on April 24, 2014. On

      that same date, Piggie filed a “Motion for Modification of Placement Where

      Defendant Will Serve Out His Sentence.” App. p. 45. In this motion, Piggie

      requested that he be placed in a community corrections program or a minimum

      security unit for the remainder of his sentence.


[6]   At the time of the hearing, Piggie was unable to produce any certificates of

      completion for the substance abuse or anger management programs. After the

      hearing and before the trial court’s ruling, Piggie obtained copies of certificates

      of completion for these programs from the DOC and provided them to the trial

      court. The trial court did not indicate whether it considered these certificates,

      but it denied both of Piggie’s motions. Piggie now appeals.


                                                  Analysis
                                       I. Educational Credit Time

[7]   Piggie filed two different motions: a motion for additional credit time to be

      awarded, and a motion for modification of his sentence. The motion for

      additional educational-related credit time was governed by Indiana Code

      Section 35-50-6-3.3. See Stevens v. State, 895 N.E.2d 418, 419 (Ind. Ct. App.

      2008). A motion under that statute is treated as a petition for post-conviction

      relief under Indiana Post-Conviction Rule 1. Id. A petitioner seeking post-

      conviction relief must establish the grounds for relief by a preponderance of the

      Court of Appeals of Indiana | Memorandum Decision 20A05-1412-CR-605 | October 8, 2015   Page 3 of 7
      evidence. Sander v. State, 816 N.E.2d 75, 76 (Ind. Ct. App. 2004). On appeal

      from the denial of relief, the petitioner must convince us that the evidence leads

      unerringly and unmistakably to a conclusion opposite that reached by the post-

      conviction court. Id. We will reverse the denial of relief only if the evidence is

      without conflict and leads to but one conclusion, and the post-conviction court

      reached the opposite conclusion. Id.


[8]   Indiana Code Section 35-50-6-3.3(b) provides:


              a person may earn educational credit if, while confined by the
              department of correction, the person:


                       (1) is in credit Class I, Class A, or Class B;


                       (2) demonstrates a pattern consistent with rehabilitation;
                       and


                       (3) successfully completes requirements to obtain at least
                       one (1) of the following:


                               (A) A certificate of completion of a career and
                               technical or vocational education program approved
                               by the department of correction.


                               (B) A certificate of completion of a substance abuse
                               program approved by the department of correction.


                               (C) A certificate of completion of a literacy and
                               basic life skills program approved by the department
                               of correction.


      Court of Appeals of Indiana | Memorandum Decision 20A05-1412-CR-605 | October 8, 2015   Page 4 of 7
                               (D) A certificate of completion of a reformative
                               program approved by the department of correction.


      This subsection was added to the statute in 1999. At the same time this

      subsection was added, another subsection was added that reads: “A person

      does not earn educational credit under subsection (b) unless the person

      completes at least a portion of the program requirements after June 30, 1999.”

      Ind. Code § 35-50-6-3.3(h).


[9]   Here, the State contends in part that we ought not consider the certificates of

      completion of the anger management and substance abuse classes Piggie

      submitted to the trial court after conclusion of his hearing because they were

      never technically introduced into evidence. Even if we were to consider those

      certificates, however, it is clear that Piggie is not entitled to DOC credit time for

      completion of those classes. The statute plainly states that no credit time shall

      be awarded for classes such as those for which Piggie seeks credit time “unless

      the person completes at least a portion of the program requirements after June

      30, 1999.” Id. The certificates provided by Piggie state that the substance abuse

      class was completed on February 2, 1999, and the anger management class was

      completed on November 4, 1997. Piggie cannot be awarded credit time for

      completion of these classes. The trial court did not clearly err in denying

      Piggie’s claim for additional credit time.




      Court of Appeals of Indiana | Memorandum Decision 20A05-1412-CR-605 | October 8, 2015   Page 5 of 7
                                         II. Sentence Modification

[10]   The motion for modification of sentence was governed by Indiana Code

       Section 35-38-1-17. We review a trial court’s ruling on a motion to modify for

       an abuse of discretion. Carr v. State, 33 N.E.3d 358, 358 (Ind. Ct. App. 2015),

       trans. denied. An abuse of discretion occurs if the trial court’s ruling is clearly

       against the logic and effect of the facts and circumstances. Id. at 359.


[11]   Piggie contends that the trial court should have modified his sentence so that he

       could serve the remainder of it in community corrections or a lower security

       facility. At the time Piggie filed his motion, Indiana Code Section 35-38-1-

       17(b) provided:


               If more than three hundred sixty-five (365) days have elapsed
               since the convicted person began serving the sentence and after a
               hearing at which the convicted person is present, the court may
               reduce or suspend the sentence, subject to the approval of the
               prosecuting attorney. However, if in a sentencing hearing for a
               convicted person conducted after June 30, 2001, the court could
               have placed the convicted person in a community corrections
               program as an alternative to commitment to the department of
               correction, the court may modify the convicted person’s sentence
               under this section without the approval of the prosecuting
               attorney to place the convicted person in a community
               corrections program under IC 35-38-2.6.


[12]   Under the prior version of Section 35-38-1-17, a person sentenced before June

       30, 2001 could not seek modification of his or her sentence to community




       Court of Appeals of Indiana | Memorandum Decision 20A05-1412-CR-605 | October 8, 2015   Page 6 of 7
       corrections without the prosecutor’s approval.1 See Morris v. State, 936 N.E.2d
354, 357-58 (Ind. Ct. App. 2010), trans. denied. Here, the prosecutor did not

       approve of Piggie’s modification request. Thus, the trial court lacked authority

       to grant that request, and it did not abuse its discretion in denying it. See id.


                                                   Conclusion
[13]   The trial court properly denied Piggie’s motions for an additional award of

       credit time and to modify his sentence. We affirm.


[14]   Affirmed.


       Kirsch, J., and Najam, J., concur.




       1
         This statute was amended after Piggie filed his motion, but he makes no argument that the new version of
       the statute applies.

       Court of Appeals of Indiana | Memorandum Decision 20A05-1412-CR-605 | October 8, 2015            Page 7 of 7